Citation Nr: 1030033	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  05-36 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel





INTRODUCTION

The Veteran had active service from July 1977 to August 1978.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of March 2005 by the Department of 
Veterans Affairs (VA) Nashville, Tennessee, Regional Office (RO).

The Veteran requested an informal conference at the RO in 
connection with the current claims in lieu of a formal hearing 
before a decision review officer (DRO).  The informal conference 
was scheduled and subsequently held in June 2006 and the 
conference report is of record.  In particular, the DRO allowed 
the Veteran an additional 60 days to provide evidence in support 
the issues currently on appeal.  The DRO also informed the 
Veteran of the information and evidence needed to substantiate 
his claims.

The Veteran requested a Travel Board hearing in conjunction with 
his current claims.  The hearing was scheduled for November 2006, 
but the Veteran failed to report for this hearing, and made no 
attempt to reschedule the hearing for a later date.  Thus, the 
Board will proceed with the Veteran's case as though his request 
for a hearing has been withdrawn.  38 C.F.R. § 20.704(d) (2009).

The Veteran's claims were previously before the Board and 
remanded in January 2008 for additional evidentiary development, 
to include obtaining VA treatment records and VA examinations.  
Unfortunately, another remand was required in May 2009 because 
the VA examinations provided to the Veteran as part of the 
January 2008 remand order were insufficient.  The May 2009 remand 
order sought to obtain addendums to the previous examination 
reports as well as additional VA and private treatment records.  
The requested development was completed and the Veteran's claims 
are again before the Board.  D'Aries v. Peake, 22 Vet. App. 97, 
105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).    




FINDINGS OF FACT

1.  The Veteran was exposed to excessive noise during his period 
of active military service, but he was not treated for left ear 
hearing loss in service, and any currently diagnosed left ear 
hearing loss is not related to any event, injury, or disease 
during service.

2.  Resolving all doubt in the Veteran's favor, the Veteran's 
headaches are related to his period of active military service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for left 
ear hearing loss are not met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2009).

2.  The criteria for entitlement to service connection for 
headaches are met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his currently diagnosed left ear 
hearing loss and headaches are related to service.  Specifically, 
the Veteran alleges that his left ear hearing loss resulted from 
activities performed on the firing range during basic training.  
He also attributed his currently diagnosed headaches to an in-
service motor vehicle accident.  

I.  Establishing Service Connection

Service connection may be granted for disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  
Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303(a) (2009). 

Service connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. 3.303(d).  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  The 
presumptive provisions of the statute and Department of Veterans 
Affairs regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).  
According to 38 C.F.R. § 3.309(a) (2009), service connection for 
certain disabilities, including organic diseases of the nervous 
system, may be granted on a presumptive basis if manifested to a 
compensable degree within one year after separation from service.

Under 38 C.F.R. § 3.385 (2009), for the purposes of applying the 
laws administered by VA, impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent. 

The absence of documented hearing loss while in service is not 
fatal to a claim for service connection.  Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  When the Veteran does not meet the 
regulatory requirements for a disability at separation, he can 
still establish service connection by submitting evidence that a 
current disability is causally related to service.  Hensley v. 
Brown, 5 Vet. App. 155, 159-160 (1993).  

II.  Factual Background and Analysis 

Service treatment records (STRs) associated with the claims file 
revealed that the Veteran was afforded a clinical evaluation and 
physical examination in June 1976 prior to entering service.  The 
clinical evaluation was normal and no hearing or neurological 
problems were found at that time.  The Veteran described his 
health as "good," and provided a medical history in which he 
specifically denied ever having headaches or hearing loss.  A 
follow-up clinical evaluation and physical examination in January 
1977 was likewise negative for any hearing or neurological 
problems.

In July 1977, the Veteran was involved in a motor vehicle 
accident in which he sustained multiple lacerations to his left 
forearm and face, among other injuries.  The Veteran was 
described as neurologically intact and x-rays of his left arm 
showed imbedded glass shards.  The impression was multiple 
lacerations, left arm.  

The Veteran presented to sick call in September 1977 after 
reporting headaches.  The impression was sinusitis.  

The Veteran also underwent neurological testing in October 1977 
to determine whether there was any structural or physical damage 
done to the Veteran's head.  The Veteran stated that he was 
struck in the head with a glass bottle sometime in June 1977.  
This incident caused him to "forget about his appointments."  
In a separate STR dated October 1977, the Veteran reported 
difficulty remembering things.  The onset of the forgetfulness, 
according to the Veteran, was two months prior to this visit.  
The Veteran indicated at that time that he was hit in the head 
with an object and that he spent two days in the hospital.  The 
Veteran reported having headaches, and noted that aspirin did not 
alleviate his symptoms.  The examiner referred the Veteran for a 
neurological evaluation.  

A neurological evaluation was conducted in October 1977.  The 
Veteran reported at the time of the neurological evaluation that 
he had difficulty remembering "small things" since being hit on 
the side of the head in June 1977 and knocked unconscious for a 
period of 10-12 hours.  The Veteran denied any focal weakness, 
paralysis, or headaches following this incident.  However,  he 
reported headaches and vertigo at the time of the examination.  
Upon neurological examination, the examiner found no evidence of 
neurological deficit, and diagnosed the Veteran as status-post 
cerebral concussion, rule out chronic subdural hematoma.  An 
electroencephalography (EEG) conducted at that time was 
interpreted to be abnormal.  

In a December 1977 summary of neurological treatment, the 
examiner noted that the Veteran reported loss of memory without 
loss of consciousness or head trauma preceding the complaints.  
No history of a seizure disorder, loss of consciousness, 
paralysis, or paresthesias was noted, and the Veteran denied 
headaches, visual disturbances, or episodes of transient 
weakness.  A mental status examination was within normal limits.  
No evidence of memory deficit, dysphasia, or speech disturbance 
was noted at that time.  The cerebellar examination was also 
within normal limits.  X-rays of the skull, a brain scan, and 
computed tomography (CT) of the head were interpreted to be 
within normal limits.  An EEG was interpreted to be abnormal 
showing slowing, along with some spike activity noticed in the 
occipital area with phase reversal.  The examiner noted that the 
EEG could be "nonspecific," especially in light of the normal 
brain scan and head CT.  The diagnosis was normal neurological 
examination with an abnormal EEG.  

A clinical evaluation and physical examination administered in 
January 1978 was essentially normal and no hearing or 
neurological abnormalities were noted at that time.  However, it 
was noted that the Veteran sustained a head injury and was 
knocked unconscious secondary to a blow to the head.  The Veteran 
described his health as "fair," and provided a medical history 
in which he specifically denied ever having hearing loss or 
headaches. 

In February 1978, the Veteran presented to sick call with 
concerns of headache, loose bowels, sleeplessness, vomiting, and 
a non-productive cough.  The examiner diagnosed the Veteran as 
having a viral upper respiratory infection.      

The Veteran was also afforded a clinical evaluation and physical 
examination in July 1978 prior to discharge from service.  The 
clinical evaluation was essentially normal and no hearing or 
neurological abnormalities were found at that time.  The Veteran 
described his health as "good," but provided a medical history 
in which he admitted to having frequent or severe headaches or 
dizziness or fainting spells.  A notation at the bottom of the 
examination report indicated that the Veteran had multiple 
undocumented complaints, many of which were not truly remembered 
by the Veteran.  The examiner concluded that "hx probably 
invalid."
  
The first pertinent post-service treatment record is dated 
November 1993.  The Veteran presented to a VA medical facility 
with headaches and numbness in the left arm.  The impression was 
chest wall pain.  Similarly, the Veteran reported to VA with 
chest pain in November 1995.  The Veteran indicated a history of 
headaches at that time.  

The Veteran underwent a VA Compensation and Pension (C&P) nerves 
examination in May 2001.  He reported no neurological complaints 
at that time and a cranial nerve examination was unremarkable.  
No neurological diagnosis was rendered.

The Veteran sought VA care in January 2004 after reporting 
intermittent headaches.  In particular, the Veteran indicated 
that he experienced throbbing headaches approximately three times 
per week which were located in the frontal sinus region.  The 
examiner noted the Veteran's history of polysubstance abuse and 
upon examination, found the Veteran to have acute sinusitis.  A 
CT scan of the Veteran's head was interpreted to show evidence of 
mild left frontal sinusitis and marked turbinate hypertrophy with 
marked deviation of the nasal septum to the left and narrowing of 
both nasal airways.  See February 2004 CT report.    

A follow-up VA treatment note dated February 2004 found the 
Veteran "feeling well," but he stated that he still 
occasionally got sinus headaches.  A neurological examination 
showed no focal deficits.  The impression was acute sinusitis.

In December 2004, the Veteran underwent a VA audiology 
evaluation.  The Veteran reported bilateral hearing loss which 
was worse in the left ear for approximately four to five years.  
The Veteran's past history was significant for military and 
occupational noise exposure.  The audiologist diagnosed the 
Veteran as having asymmetrical sensorineural hearing loss, 
greater in the left ear.

In a follow-up VA treatment note, also dated December 2004, an 
examiner conducted auditory brainstem response (ABR) testing.  
The examiner sought to rule out retrocochlear pathology based on 
the results of this testing, and referred the Veteran to an ear, 
nose, and throat specialist (ENT) given the abnormal ABR test 
results and the Veteran's history of asymmetrical sensorineural 
hearing loss.  

The Veteran underwent a VA ENT consultation in January 2005.  At 
that time, the Veteran reported hearing loss when applying for a 
factory job approximately five years prior to the ENT 
examination.  It was noted that the Veteran was subsequently 
fitted for a hearing aid in the left ear.  The Veteran provided a 
medical history in which he admitted "significant" in-service 
and post-service noise exposure, but denied ear trauma or prior 
surgeries.  He also reported intermittent tinnitus as well as 
gait unsteadiness.  The examiner noted the Veteran's asymmetrical 
sensorineural hearing loss, and ordered magnetic resonance 
imaging (MRI) of the head and internal auditory canals to 
evaluate any possible anatomical/structural abnormalities which 
might have explained the Veteran's asymmetrical sensorineural 
hearing loss.

VA administered an MRI of the brain and internal auditory canals 
in July 2005.  The results of the MRI were interpreted to be 
normal.  In a follow-up VA ENT treatment note dated August 2005, 
the examiner noted that there was no evidence of retrocochlear 
pathology to explain the Veteran's asymmetrical sensorineural 
hearing loss.  

The Veteran was afforded a VA C&P neurology examination in 
September 2008.  The examiner reviewed the claims file and noted 
that the Veteran was involved in a motor vehicle accident while 
in service.  It was also noted that he worked in construction 
following discharge from service for a number of years.  The 
Veteran reported throbbing headaches generally lasting no more 
than two hours in duration.  The Veteran also denied having more 
than two such headaches in the past 30 days, but admitted to 
being forgetful.  Following a neurological examination, the 
examiner diagnosed the Veteran as having infrequent, episodic 
headaches not associated with any neurological examination 
abnormalities.  The examiner indicated that this "clinical 
picture" could be due to either tension or migraine headaches; 
however, the Veteran did not meet the clinical definition for 
migraine headaches given the short duration of the headaches.  
The examiner further stated:

I do not believe it is possible to 
determine with certainty whether his 
current headaches have any relationship to 
prior trauma or not.  However, it would 
appear less likely than not that they are 
related given the extremely long interval 
between the trauma and the current 
complaint of headaches.  However, since 
the pathophysiology of migraine has not 
been clearly established in medical 
science, a possible relationship could 
still exist.

The Veteran was also afforded a VA C&P audiology examination in 
September 2008.  The examiner reviewed the claims file.  The 
Veteran reported onset of hearing loss while in the military 
after he was exposed to firing range activities in basic 
training.  The Veteran's past history was also significant for 
occupational and military noise exposure with hearing protection.  
The audiological examination yielded the following puretone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
20
40
LEFT
35
45
50
70
75

Speech recognition scores using the Maryland CNC word lists were 
100 percent in the right ear and 86 percent in the left ear.  
The examiner diagnosed the Veteran as having normal hearing in 
the right ear except for mild sensorineural hearing loss at 4000 
Hz.  The left ear showed normal hearing at 250 Hz sloping from a 
mild to severe sensorineural hearing loss.  The impression was 
bilateral sensorineural hearing loss.  The examiner also stated 
that it was less than likely that the Veteran's current hearing 
loss was the result of his period of active military service, 
particularly where, as here, the Veteran had normal hearing 
examinations in service.  The examiner also provided an addendum 
in which she further stated that in addition to having normal 
hearing examinations in service, "[t]here is not significant 
evidence to prove that a delayed hearing loss can be linked back 
to noise exposure 30 years ago."  See January 2010 addendum.

The Veteran presented to T. Helton, M.D. in October 2008 with 
subjective complaints of a headache "since Monday."  He denied 
any recent head trauma.  A physical examination was 
unremarkable.  The impression was headache.  

The Veteran sought additional care from Dr. Helton in March 
2009.  He reported subjective complaints of chronic headaches 
"for years now related to MVA he had many years ago."  The 
impression was chronic headaches, among other conditions.  The 
examiner scheduled the Veteran for a brain MRI to rule out other 
brain pathology.  But, the Veteran failed to report for 
scheduled appointments in May and June 2009 and no MRI report is 
of record.

Also associated with the claims file is a March 2009 statement 
in support of the claim from Dr. Helton.  According to Dr. 
Helton, the Veteran had a long history of headaches dating back 
to 1978 when he was involved in an in-service motor vehicle 
accident.  Dr. Helton also noted that the Veteran continued to 
experience headaches, and that various medications were largely 
ineffective in treating his symptoms.  Dr. Helton further opined 
that it "appears that he probably has post-concussive syndrome 
with chronic headaches" and that this condition "appears 
related to his service in the military when he had his MVA 
[motor vehicle accident]."  Dr. Helton also linked the 
Veteran's current neck and ear pain to his in-service motor 
vehicle accident.  

The same VA examiner who conducted the September 2008 neurology 
examination submitted an addendum to his opinion in February 
2010.  The examiner reviewed Dr. Helton's March 2009 statement, 
but stated that his opinion from the original VA examination 
remained unchanged.  According to the VA examiner, pertinent 
treatment records documented a history of resolving headaches.  
Furthermore, the examiner found no evidence that the Veteran 
reported any neurological problems until many years after the 
"minor" in-service motor vehicle accident.  The examiner also 
noted that the presence of an additional MRI report would have 
no effect on his opinion because "post-traumatic headaches 
generally do not have MRI findings."  

A.  Left Ear Hearing Loss

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection for left ear hearing loss.  

The Board concedes that the Veteran in this case had excessive 
noise exposure during his period of active duty as a result of 
basic training activities on the firing range.  However, STRs 
were completely negative for a diagnosis of or treatment for a 
left ear hearing loss disability as defined by 38 C.F.R. § 3.385.  
Moreover, there was no evidence of a left ear hearing loss 
disability as defined by 38 C.F.R. § 3.385 or any other organic 
disease of the nervous system within one year after discharge 
from service.

On the contrary, the first evidence of documented hearing loss 
was dated December 2004, over 25 years after discharge from 
service.  In this regard, the United States Court of Appeals 
for the Federal Circuit has determined that a significant lapse 
in time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In 
this case, the lapse of many years between service and the 
first evidence of pertinent disability is evidence against the 
Veteran's left ear hearing loss claim.

Furthermore, although the Veteran has currently diagnosed left 
ear hearing loss, there is no evidence of record, other than the 
Veteran's statements, linking this disability to the Veteran's 
period of active military service.  In fact, the September 2008 
VA examination (and its subsequent addendum) specifically refuted 
this contention when it found that the Veteran's left ear hearing 
loss disability was less likely than not the result of his period 
of active military service, particularly where, as here, the 
Veteran had normal hearing examinations in service, and the first 
evidence of pertinent disability was many years after discharge 
from service.  It should also be noted that the Veteran admitted 
to having extensive post-service occupational noise exposure 
given his work in the construction industry and reported that he 
used hearing protection in both the military and the construction 
industry.  The Board finds this VA examination report to be 
highly probative evidence on the issue of service connection 
because the examiner provided a complete rationale and relied on 
her professional training and expertise as well as a review of 
pertinent records and an interview with the Veteran before 
reaching this conclusion.

The Board is aware that Dr. Helton linked the Veteran's ear pain 
to his in-service motor vehicle accident.  See March 2009 
statement.  However, pain alone is not a disability for which 
service connection can be granted.  Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), vacated in part and remanded on other 
grounds sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  On the contrary, pain is a symptom of an 
underlying disability.  In this case, Dr. Helton did not diagnose 
the Veteran as having left ear hearing loss or link the Veteran's 
currently diagnosed left ear hearing loss to service (or to his 
in-service motor vehicle accident).  Moreover, the Veteran has 
been steadfast in his assertion that the currently diagnosed left 
ear hearing loss was related to time spent on the firing range, 
and not to the in-service motor vehicle accident.

The Veteran has also submitted lay statements during the pendency 
of this claim expressing the opinion that his currently diagnosed 
left ear hearing loss disability is related to service, and in 
particular, to time spent on the firing range during basic 
training.  The United States Court of Appeals for Veterans Claims 
(Court) has in the past held that lay testimony is competent 
regarding features or symptoms of injury or disease when the 
features or symptoms are within the personal knowledge and 
observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 
469-70 (1994); see also, Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d. 1313, 1315 
(Fed. Cir. 2009).  While the Veteran is capable of observing 
symptoms such as decreased auditory acuity, he is not competent 
(i.e., professionally qualified) to diagnose left ear hearing 
loss or offer an opinion as to the cause of the current left ear 
hearing loss disability, which was first shown many years after 
service, and its relationship to service, if any.  

Even assuming that the Veteran is competent to offer an opinion 
as to the cause of the currently diagnosed left ear hearing loss 
disability and its relationship to service, the Board finds that 
any such lay statements made by the Veteran in this regard are 
entitled to limited probative value since he lacks any medical 
training.  See 38 C.F.R. § 3.159(a)(1) (2009) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Accordingly, the lay 
statements of record are outweighed by the September 2008 and 
January 2010 VA medical opinions as the opinions were based on a 
physical examination and interview of the Veteran, a review of 
the medical history, and included a rationale for the opinion.

As an alternative to establishing the second and third prong in 
Hickson, the Veteran may show a continuity of symptomatology.  
See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997)).  Continuity of 
symptomatology may be established if (1) the condition was 
"noted" during service; (2) there is evidence of post-service 
continuity of the same symptomatology; and (3) there is medical, 
or in certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Savage, 
10 Vet. App. at 495-96.  

However, reports of continuity of symptomatology, such as a 
statement during the VA examination that he had hearing problems 
dating back to service, are outweighed by the more probative VA 
medical opinion which considered audiology reports in service, 
the Veteran's statement, and other medical history and provided a 
negative medical opinion supported by rationale.    

As previously stated, entitlement to direct service connection 
requires a finding that there is a current disability that has a 
relationship to an in-service injury or disease.  In this case, 
there is competent medical evidence showing diagnosed left ear 
hearing loss and excessive noise exposure in service, but the 
preponderance of the evidence is against finding that there is a 
nexus between this condition, which first manifested many years 
after his period of active service, and his period of active 
service.  Accordingly, the Board concludes that service 
connection for left ear hearing loss must be denied. 

B.  Headaches

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination, the benefit of the doubt is afforded the 
Veteran.
    
The Veteran in this case has currently diagnosed chronic 
headaches.  The controlling question, therefore, is whether these 
headaches are related to the Veteran's period of active service.  
Resolving all doubt in the Veteran's favor, the Board finds that 
the Veteran's currently diagnosed headaches are related to his 
period of active military service because the medical evidence is 
in relative equipoise.

There are competing opinions concerning the etiology of the 
Veteran's headaches in this case.  While the Board may not reject 
a favorable medical opinion based on its own unsubstantiated 
medical conclusions, see Obert v. Brown, 5 Vet. App. 30, 33 
(1993), the Board does have the authority to "discount the 
weight and probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  

In evaluating the probative value of competent medical evidence, 
the Court has stated, in pertinent part: 

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . . 
.  As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the province 
of the adjudicator . . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  A 
physician's access to the claims file and the thoroughness and 
detail of the opinion are important factors in assessing the 
probative value of a medical opinion.  Prejean v. West, 13 Vet. 
444, 448-499 (2000).  However, the Court in the past has declined 
to adopt the "treating physician rule," which would give the 
opinion of a treating physician greater weight in claims made by 
the Veteran.  See Guerrieri, 4 Vet. App. at 471-72; Van Slack v. 
Brown, 5 Vet. App. 499, 502 (1993).

On one hand, the September 2008 VA C&P examiner indicated that 
it was less likely than not that the Veteran's headaches were 
related to his period of active service given the extremely long 
interval between the trauma and the current complaint of 
headaches.  See also, February 2010 addendum.  On the other 
hand, Dr. Helton provided an opinion in March 2009 in which he 
attributed the Veteran's currently diagnosed headaches at least 
in part to his period of active service, and in particular, to 
his in-service motor vehicle accident.

Where, as here, there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the Veteran.  
Moreover, the Board cannot reasonably disassociate the nature or 
severity of the Veteran's headaches caused by other in-service 
events or post-service experiences.  Thus, resolving all 
reasonable doubt in favor of the Veteran, the Board finds that 
the Veteran is entitled to service connection for headaches.  
Accordingly, service connection for headaches is granted.  

The Board has applied the benefit-of-the-doubt doctrine in 
reaching these conclusions.  38 U.S.C.A. 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); 
Alemany v. Brown, 9 Vet. App. 518 (1996).  



Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist Veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the Veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.

With regard to the Veteran's service connection claim for left 
ear hearing loss, the VCAA duty to notify was satisfied by way of 
a letter dated January 2005 that fully addressed the notice 
elements and was sent prior to the initial AOJ decision in this 
matter.  The letter informed the Veteran of what evidence was 
required to substantiate the service connection claim on a direct 
and presumptive basis, and of the Veteran's and VA's respective 
duties for obtaining evidence.  The Veteran was also provided 
with notice, in June 2006, of the type of evidence necessary to 
establish a disability rating and an effective date for the 
disability on appeal.  The Veteran's claim was subsequently 
readjudicated following this notice by way of a June 2010 
supplemental statement of the case (SSOC).

With regard to the Veteran's service connection claim for 
headaches, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that there was 
any error with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary for 
an equitable resolution of the issues has been obtained.  The 
Veteran's service treatment and post-service treatment records 
were obtained.  The Veteran was also afforded VA examinations in 
connection with his claims.  In addition, VA substantially 
complied with the Board's remand orders concerning his hearing 
loss claim by obtaining VA medical records and obtaining a VA 
medical examination which addressed whether the Veteran's current 
hearing loss is at least as likely as not related to service.  
Accordingly, the Board finds that VA has complied, to the extent 
required, with the duty-to-assist requirements found at 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). 


ORDER

Service connection for left ear hearing loss is denied.

Service connection for headaches is granted, subject to the law 
and regulations governing the payment of monetary benefits.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


